                    Case 19-18181     Doc 17    Filed 07/24/19     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MARYLAND
                                GREENBELT DIVISION

 In Re:                                          Case No. 19-18181

 Jesse Ricks, Jr.                                Chapter 13

 Debtor.                                         Judge Thomas J. Catliota

  REQUEST FOR SERVICE OF NOTICES PURSUANT TO FED.R.BANKR.P. 2002(g)

        Please take notice that D. Anthony Sottile, as authorized agent for ClearVue Capital
Corporation a creditor in the above-captioned case, requests, pursuant to Rules 2002 and 9007 of
the Federal Rules of Bankruptcy Procedure and §§102(1), 342 and 1109(b) of title 11 of the
United States Code, and 11 U.S.C. §§ 101, et seq., that all notices given or required to be given
and all papers served or required to be served in this case also be given to and served, whether
electronically or others on:
          D. Anthony Sottile
          Authorized Agent for ClearVue Capital Corporation
          394 Wards Corner Road, Suite 180
          Loveland, OH 45140
          Phone: 513.444.4100
          Email: bankruptcy@sottileandbarile.com


 Dated: July 24, 2019                            /s/ D. Anthony Sottile
                                                 D. Anthony Sottile
                                                 Authorized Agent for Creditor
                                                 Sottile & Barile, LLC
                                                 394 Wards Corner Road, Suite 180
                                                 Loveland, OH 45140
                                                 Phone: 513.444.4100
                                                 Email: bankruptcy@sottileandbarile.com
                  Case 19-18181        Doc 17     Filed 07/24/19      Page 2 of 2



                                 CERTIFICATE OF SERVICE

I certify that on July 24, 2019, a copy of the foregoing Request for Service of Notices was filed
electronically. Notice of this filing will be sent to the following party/parties through the Court’s
ECF System. Party/Parties may access this filing through the Court’s system:

       Arlene Adasa Smith-Scott, Debtor’s Counsel
       strategiclaw1@gmail.com

       Timothy P. Branigan, Chapter 13 Trustee
       cmecf@chapter13maryland.com

       Office of the United States Trustee
       (registeredaddress)@usdoj.gov

I further certify that on July 24, 2019, a copy of the foregoing Request for Service of Notices was
mailed by first-class U.S. Mail, postage prepaid and properly addressed to the following:

       Jesse Ricks, Jr., Debtor
       10111 Spring Water Lane
       Upper Marlboro, MD 20772

                                                    /s/ D. Anthony Sottile
                                                    D. Anthony Sottile
                                                    Authorized Agent for Creditor
                                                    Sottile & Barile, LLC
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
